         Case 2:16-cr-20032-JAR Document 726 Filed 02/20/19 Page 1 of 4




                    In the United States District Court
                         for the District of Kansas



United States of America,
                               Plaintiff,

v.
                                            Case No. 16-cr-20032-JAR-02

Karl Carter,
                               Defendant.



                 Joint Status Report on Phone Discovery



     The Federal Public Defender and the USAO jointly report to the Court the

status of the USAO phone call production. In August 2016, the FPD notified

the Court of its belief that the USAO had recordings of attorney-client

communications, and the FPD asked for return of that property, both because

it was attorney-client communication and FPD work product. 1

     As of August 2018, the USAO had produced phone calls only in a few

cases. 2 The FPD moved for production of all recorded attorney-client calls in

the USAO possession. 3 The Court granted the motion and ordered the USAO


1 D.E. 85 at 2; D.E. 102 (8.10.16 Order).
2 See, e.g., United States v. Brenda Wood, 14-cr-20065-JAR; Def. Exh. 571 (AUSA
Wamble letter documenting the return of attorney-client phone calls to the FPD);
United States v. Juan Herrera-Zamora, 14-cr-20049-CM.
3 D.E. 572 (listing seven categories of information).
        Case 2:16-cr-20032-JAR Document 726 Filed 02/20/19 Page 2 of 4




to surrender the requested material to the Court, with a copy provided to the

FPD and assurance that all other copies had been destroyed.

    To facilitate the review, the FPD provided a narrowed list of about 100

D.Kan. defendants still in custody (and therefore priority), whose calls

included attorney-client calls and had been accessed on the Securus platform

at the CCA / CoreCivic Leavenworth facility, 4 often corresponding to a

contemporaneous written request from the USAO. Although there were

delays, the USAO provided the first set of recorded calls and derivative data

to the Court on January 7 and 11, 2019, as agreed, and the FPD obtained

copies. 5 On February 14, 2019, the USAO supplemented that production, in

the same manner.

    The FPD has now provided the USAO with the names of the remaining

individuals whose cases should be reviewed for USAO possession of

recordings of attorney-client calls. This list of about 380 names are all D.

Kan. defendants, many who are no longer in custody but are still on

supervision, subject to revocation. Some may rightly pursue collateral relief.

And some may face new charges. Regardless of the status, the FPD contends

the USAO should not remain in possession of attorney-client call recordings



4 D.E. 705 Order, 12.14.18.
5 The January production included about 96 CDs or thumb drives containing audio
files, and less than 100 pages of documents; the February production included 5
DVDs/CDs and two thumb drives.
          Case 2:16-cr-20032-JAR Document 726 Filed 02/20/19 Page 3 of 4




or any information derived therefrom. These calls are covered by the original

defense motion 6 and the Court’s Order. 7

     The parties acknowledge that review of these 380 names will require more

time and resources. Accordingly, after discussion, the parties agree that

within sixty (60) days of the filing of this report, the USAO will conduct

preliminary examination of the list of 380 names and a proposed timeline to

identify, collect, and produce to the Court any recorded inmate calls of the

named individuals, and any derivative information containing any potential

attorney-client communications of those individuals, and to certify that it no

longer has copies or access to such materials. The parties further agree that

while this procedure in ongoing, if the FPD identifies any individual from the

list of the 380 for an expedited review, the USAO will prioritize its review

with respect to that individual.

     The FPD contends that until this request is satisfied, the FPD motion for

return of property under Federal Rule of Criminal Procedure 41(g) has not

been resolved.




6   D.E. 572.
7   D.E. 705.
Case 2:16-cr-20032-JAR Document 726 Filed 02/20/19 Page 4 of 4




                                 Respectfully submitted:


                                  s/ Melody Brannon
                                 Melody Brannon #17612
                                 Federal Public Defender
                                 for the District of Kansas
                                 117 SW 6th Avenue, Suite 200
                                 Topeka, Kansas 66603-3840
                                 Phone: (785) 232-9828
                                 E-mail: Melody_Brannon@fd.org


                                  s/ Duston Slinkard
                                 Duston Slinkard, #21294
                                 First Assistant United States
                                 Attorney
                                 444 S.E. Quincy
                                 Topeka, KS 66683
                                 Phone: 785-295-2850
                                 Fax: 785-295-2853
                                 Email: duston.slinkard@usdoj.org
